— Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the *1163Supreme Court, Erie County [Shirley Troutman, A.J.], entered April 3, 2008) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Scudder, PJ., Hurlbutt, Lunn, Green and Gorski, JJ.